",,,--- .; .;,; ;'~ = ~ ~ = ~ = = ~ - - - - - - - - ~ ' " ) _ )
  ~ 2458   (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page I of 1   /



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                              JUDGMENT IN A CRIMINAL CASE
                                       V,                                     (For Offenses Committed On or After November 1, 1987)


                    Adan Jacobo Perez-Gonzalez                                CaseNumber: 3:19-mj-22552

                                                                              Frank A Balistt'


  REGISTRATION NO. 86063298
  THE DEFENDANT:
   ~ pleaded guilty to count(s) 1 of Complaint
                                                                              Defendant's Attorney


                                                                                                          E~
                                                                                                         __   c.
                                                                                                                   t-ilED
                                                                                                                   JUN 2 6 2019 _
                                                                                                                   .. _ _ ,
                                            --------"--------------¾-so-GkE;A,jf"-t,&
                                                                                    --~-          ,~,..,,.;vv,""ll,---
   •   was found guilty to count(s)
                                                                                      u,,,ff,·--,...,.
                                                                                  B"UTHERN DISTRICT OF CALIFORNIA
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                    Nature of Offense                                                             Count Number(s)
  8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   I
   •   The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:
                                ·1
                                :6, TIME SERVED                             • ________ days
   ~   Assessment: $10 WAIVED ~ Fine: WAIVED
   ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Wednesday, June 26, 2019
                                                                            Date of Imposition of Sentence


  Received
               -  ,!'
                     4ff{jf;£)'
                 - ---;;:-=
               DUSM
                     ------
                                                                            IllilLRLLOCK
                                                                            UNITED STATES MAGISTRATE JUDGE


  Clerk's Office Copy                                                                                                         3:19-mj-22552
